An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1098
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 18 March 2014


IN THE MATTER OF:

                                                 Craven County
                                                 No. 13 JT 6
Z.D.N.T.



      Appeal by respondent from order entered 18 June 2013 by

Judge Paul Quinn in Craven County District Court.                     Heard in the

Court of Appeals 27 February 2014.


      McCotter Ashton, P.A., by Rudolph A. Ashton, III and Kirby
      H. Smith, III, for petitioner-appellee.

      Anna S. Lucas for respondent-appellant mother.


      ELMORE, Judge.


      Angelica      Taylor       (respondent)         appeals     from   an   order

terminating      her   parental        rights    to    her   daughter     Z.D.N.T.,

hereinafter      known     by    the      stipulated      pseudonym      of   “Zoe.”

Because    the   findings       of   fact   do   not    support    termination    of

parental rights, we reverse and remand.

                                     I.     Background
                                        -2-
       Raymond   and    Jean    Lewis   (petitioners)       are    the     paternal

grandparents of Zoe, who was born on 2 February 2010 and was

three days old when she was placed in the custody of the Craven

County Department of Social Services.                Following an adjudication

and dispositional hearing on 17 June 2010, Zoe was adjudicated

as a dependent juvenile.           Zoe was placed in petitioners’ home.

       Following a permanency planning review hearing on 27 May

2011, the trial court granted petitioners legal custody of Zoe

by   order    filed    21   June   2011,      nunc   pro   tunc    27    May    2011.

However, the trial court also granted respondent a minimum of

ten hours of visitation per month.                   Respondent appealed            the

determination.        In an unpublished opinion, this Court affirmed.

See In re Z.D.N.T., COA11-1146, 2012 N.C. App. LEXIS 145 (N.C.

Ct. App. 2012).

       Thereafter, petitioners filed a petition to terminate the

parental rights of respondent on 1 February 2013.                   The petition

alleged that respondent 1) willfully failed to provide financial

support for Zoe pursuant to N.C. Gen. Stat. § 7B-1111(a)(4), and

2) willfully abandoned Zoe for at least six consecutive months

immediately preceding the filing of the petition pursuant to

N.C.   Gen.   Stat.    §    7B-1111(a)(7).       The    petition    came       on   for

hearing during the 24 May 2013 Juvenile Session of the Craven
                                                 -3-
County District Court.                   Following the hearing, the trial court

terminated respondent’s parental rights.

                                     II.       Standard of Review

      For   termination            of    parental       rights       to    occur,       the    trial

court must determine whether one or more grounds listed by N.C.

Gen. Stat. § 7B-1111(a) exists.                         N.C. Gen. Stat. § 7B-1111(a)

(2013). We review the trial court’s order to determine whether

the     findings        of    fact       are     supported      by        clear,    cogent      and

convincing       evidence          and     whether      the    conclusions         of    law    are

supported by the findings of fact.                       In re Shepard, 162 N.C. App.

215, 221, 591 S.E.2d 1, 5 (2004)(citation omitted).                                     We review

de novo the trial court’s conclusions of law.                                In re S.N., 194

N.C. App. 142, 146, 669 S.E.2d 55, 59 (2008), aff’d per curiam,

363 N.C. 368, 677 S.E.2d 455 (2009) (citation omitted).                                   “In all

actions tried upon the facts without a jury . . . the court

shall     find     the        facts      specially       and     state       separately          its

conclusions        of        law   thereon        and    direct       the     entry       of     the

appropriate judgment.”                   In re Anderson, 151 N.C. App. 94, 96,

564 S.E.2d 599, 601 (2002) (quotation and citation omitted).

      Here, the trial court made seventeen findings of fact in

its order.       The first twelve concern procedural matters and are
                               -4-
not dispositive of the issue on appeal.   The remaining findings

of fact are as follows:

         13. DSS placed the minor juvenile with the
         Petitioners on June 17, 2011 where she has
         been residing ever since; and

         14.   Respondent Mother is unable to provide
         able to provide the care and supervision
         that the minor child needs; and1

         15.      Respondent  Mother   has  willfully
         abandoned the juvenile for at least six (6)
         consecutive months immediately preceding the
         filing of the Petition for Termination of
         Parental Rights; and

         16.      Termination  of   the Respondent’s
         parental rights is in the best interest and
         welfare of the juvenile; and

         17.     The Petition for Termination       of
         Parental Rights was not being filed        to
         circumvent the provisions of Article 2     of
         Chapter 50A of the General Statutes,      the
         Uniform Child Custody-    Jurisdiction    and
         Enforcement Act.

The trial court then made the following conclusions of law:

         1.    The court has jurisdiction over the
         parties and subject matter and the parties
         [sic] of this action; and

         2. The foregoing FINDINGS OF FACT numbers 1
         through 17 are incorporated herein to the
         extent that they are Conclusions of Law as
         if fully [set] forth herein; and



1
  Quoted verbatim from the court’s order. What the court meant
to find as to whether respondent is able or unable to provide
the care and supervision is subject to speculation.
                                         -5-
              3.   The Petitioner has proved by clear and
              convincing evidence the facts stated above,
              and Respondent’s parental rights with the
              minor child should be permanently terminated
              on the grounds stated in N.C. Gen. Stat. §§
              7B-1111(4) and (7); and

              4. This Order should be entered terminating
              Respondent’s parental rights with respect to
              the minor child.

The   trial    court    accordingly      terminated       respondent’s        parental

rights.

                                III. Analysis

  A. Support

  Respondent      first    contends      that     the   trial       court    erred    by

terminating her parental rights pursuant to N.C. Gen. Stat. §

7B-1111(a)(4), which permits termination of parental rights if

              [o]ne parent has been awarded custody of the
              juvenile by judicial decree or has custody
              by agreement of the parents, and the other
              parent whose parental rights are sought to
              be terminated has for a period of one year
              or more next preceding the filing of the
              petition or motion willfully failed without
              justification to pay for the care, support,
              and education of the juvenile, as required
              by said decree or custody agreement.

N.C. Gen. Stat. § 7B-1111(a)(4) (2013).                 Respondent asserts this

ground for termination is inapplicable because neither parent

has   been    awarded     custody   of    the     child      by    judicial    decree.

Respondent     alternatively    argues         that   even    if    the     statute   is
                                         -6-
applicable, the findings of fact and evidence do not support the

conclusion of law.

      Petitioners      concede     that        termination        of    respondent’s

parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(4) is

error and they “do not resist” reversal of the portion of the

order terminating her rights on the ground she failed to provide

support   for    Zoe     in    accordance       with    a   court       order.       We

accordingly reverse the termination of parental rights on that

ground.

  B. Abandonment

      Respondent    next      contends    that    the   trial      court    erred    by

terminating her parental rights pursuant to N.C. Gen. Stat. §

7B-1111(a)(7).      She specifically argues that finding 16–the only

finding pertaining to abandonment—is actually a conclusion of

law that is unsupported by the trial court’s findings.                      We agree

with respondent.

      Under N.C. Gen. Stat. § 7B-1111(a)(7), the trial court may

terminate the parental rights upon finding that “[t]he parent

has   willfully     abandoned      the      juvenile        for    at    least      six

consecutive     months     immediately      preceding       the    filing    of     the

petition or motion[.]”         N.C. Gen. Stat. § 7B-1111(a)(7) (2013).
                                          -7-
       Even if it is assumed that the evidence is uncontradicted

and supportive of the allegations of the petition, the trial

court is not released from its obligation to make findings of

fact.     We   have     held     that    the    trial    court’s    findings     “must

consist of more than a recitation of the allegations contained

in the juvenile petition.”               In re S.C.R., ___ N.C. App. ___,

___,    718    S.E.2d     709,     711    (2011)       (citation     and   quotation

omitted).      Instead, the “trial court must, through processes of

logical reasoning, based on the evidentiary facts before it,

find the ultimate facts essential to support the conclusions of

law.    The findings need to be stated with sufficient specificity

in order to allow meaningful appellate review.”                     Id. at ___, 718

S.E.2d at 712 (citations omitted).                     A proper finding of fact

would provide support for the trial court’s conclusion of law.

       Petitioners      concede    that     the    trial    court    did   not   make

specific findings of fact regarding respondent’s abandonment of

Zoe.      However,       they     contend       that     specific    findings     are

unnecessary because respondent did not contest the allegation

and the evidence is overwhelming and uncontested that respondent

had    abandoned   Zoe.        They     submit    that    “[t]o    require   further

findings of fact, when the issue of abandonment was not really

disputed, would be surplusage.”
                                         -8-
       Petitioners’ argument is without merit.                       Finding 16 merely

recites the allegations of the petition.                            Abandonment occurs

when there is some “conduct on the part of the parent which

manifests a willful determination to forego all parental duties

and    relinquish      all   parental    claims     to     the      child.”              In    re

Searle,    82    N.C.    App.   273,    275,      346    S.E.2d      511,     514    (1986)

(citation omitted).           The trial court’s findings at bar do not

show any conduct on respondent’s part to support a conclusion

that    respondent      willfully      abandoned        Zoe.        We   hold   that          the

findings    of   fact     are   insufficient,       and        we   therefore       reverse

termination      of    respondent’s     parental        rights       pursuant       to    N.C.

Gen. Stat. § 7B-1111(a)(7).

       Respondent also contends that the trial court abused its

discretion      in    finding   that    it   is    in    Zoe’s       best   interest          to

terminate respondent’s parental rights.                        She further contends

that she was denied a fair and impartial hearing and effective

assistance of counsel because counsel failed to move to dismiss

the petition.           Because we are reversing the adjudication and

remanding for further proceedings, we need not consider these

contentions as they may not recur.

       We reverse the trial court’s order and remand for further

proceedings consistent with this opinion.
                         -9-
Reversed and remanded.

Judges CALABRIA and STEPHENS concur.

Report per Rule 30(e).